Exhibit 4.4 THIS PROMISSORY NOTE AND THE SECURITIES OBTAINABLE UPON CONVERSION HEREOF (COLLECTIVELY, THE “SECURITIES”) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE ACT”), OR THE SECURITIES LAWS OF ANY STATE.THE SECURITIES MAY NOT BE PLEDGED, SOLD, ASSIGNED OR TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS. CONVERTIBLE PROMISSORY NOTE U.S. $ June , 2009 FOR VALUE RECEIVED, Island Breeze International, a Cayman Islands exempt company (the “Company”), hereby promises to pay to the order of (the “Lender”) the principal amount of ($) Dollars(the “Principal Amount”), together with interest on the Principal Amount under this convertible promissory note (this “Note”) at the per annum rate of six (6%) percent (calculated daily on the basis of a 360-day year and actual calendar days elapsed). Subject to conversion or acceleration as provided herein, the Principal Amount and accrued interest on this Note shall become due and payable in one installment twelve months from the date hereof (the “Maturity Date”). Both the Principal Amount and accrued interest shall be paid in lawful money of the United States of America to the Lender at the address contained in the Securities Purchase Agreement (as defined herein) or at such other address as the Lender may designate by notice in writing to the Company, in immediately available funds. If any payment hereunder falls due on a Saturday, Sunday or legal holiday, it shall be payable on the next succeeding business day and such additional time shall be included in the computation of interest. This Note is one of a series of Convertible Promissory Notes containing substantially identical terms and conditions issued pursuant to that certain Securities Purchase Agreement by and between the Company and certain Lenders of even date herewith (the “Securities Purchase Agreement”).All capitalized terms not defined herein shall have the meanings ascribed thereto in the Securities Purchase Agreement. 1.
